 

Case 19-11626-KG Doc507 Filed 10/22/19 Pagelof1

IN THE UNITED STATES BANKRUPTCY COURT F | | FE D
FOR THE DISTRICT OF DELAWARE District of DELAWARE - Wilmington

WISOCT 22 AM 84S

RE: PHILADELPHIA ENERGY SOLUTIONS REFINING AND CLERK
MARKETING LLC 2%) 5, BANKRUPTCY COURT
: Bankruptcy Number: 19-1163@ “§i¢TRICT OF DEL AWARE

Debtor Chapter: 11

REQUEST FOR NOTIC
TO THE CLERK OF THE U. S. BANKRUPTCY COURT

Please take notice, the creditor, Office of Unemployment Compensation Tax Services (UCTS), Department of Labor
and Industry, Commonwealth of Pennsylvania, through its duly authorized agent, Deb Secrest, hereby requests that a
copy of all notices and papers in this action be served at the agent's office at the below captioned address.

Dated: 10/16/2019

   

By: Yb3
Deb Secrest
Commonwealth of Pennsylvania
Department of Labor and Industry
Collections Support Unit
651 Boas Street, Room 925
Harrisburg, PA 17121
Telephone: (717) 787-7627
Fax: (717) 787-7671
Email: ra-li-ucts-bankrupt@state.pa.us

UC-666 09-10 (page 1)

 

Le
